Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The election/restriction of 7/27/21 has been withdrawn.  Pending claims 14-29 have been examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vadhar (US 6,534,137) in view of Kani et al. (US 2012/0052225).
Vadhar discloses a gusseted tubular multilayer film product (Figs. 2A – 2C, column 1, lines 6-23, column 3, lines 9-25, column 7, lines 44-47, column 18, lines 52-63), comprising:  a layer comprising ethylene vinyl alcohol (column 3, lines 30-55, column 5, lines 51-67, column 9, lines 29-47); and a layer comprising an ethylene alpha olefin copolymer with a density of less than 0.915 g/cm (column 14, lines 46-67, column 15, lines 1-18); wherein the multilayer film product comprises a gusseted tube (Figs. 2A – 2C, column 1, lines 6-23, column 3, lines 9-25, column 7, lines 44-47, column 18, lines 52-63).

Vadhar does not disclose a flex crack resistance of less than 3 pinholes.
Kani discloses a flex crack resistance of less than 3 pinholes (zero pinholes, paragraph [0025]) in a bag-in-box film container, as well as tubular, comprising EVOH and ethylene alpha olefin copolymer layers (paragraphs [0022], [0169 – 0196]) for the purpose of providing superior transparency, flexibility and free from pinholes (paragraph [0025]).
It would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided a flex crack resistance of less than 3 pinholes in Vadhar in order to provide superior transparency, flexibility and no pinholes as taught or suggested by Kani.
Kani discloses where the ethylene vinyl alcohol comprises a molar ethylene content of about 27 to about 48% (paragraph [0042]), wherein the layer comprising ethylene vinyl alcohol has a thickness of at least 4 microns, wherein the multilayer film has a total thickness of about 50 to about 200 microns (paragraphs [0182 – 0183]), wherein the flex crack resistance is less than 2 pinholes (zero pinholes, paragraph [0025]).
Claims 23-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vadhar (US 6,534,137) in view of Kani et al. (US 2012/0052225) and further in view of either Witthuhn et al. (US 2017/0021970) or Plunkett et al. (US 2007/0201774).
Vadhar discloses a gusseted tubular multilayer film product (Figs. 2A – 2C, column 1, lines 6-23, column 3, lines 9-25, column 7, lines 44-47, column 18, lines 52-63), comprising:  a layer comprising ethylene vinyl alcohol (column 3, lines 30-55, column 5, lines 51-67, column 9, lines 29-47); and a layer comprising an ethylene alpha olefin copolymer with a density of less than 0.915 g/cm (column 14, lines 46-67, column 15, lines 1-18); wherein the multilayer film product comprises a gusseted tube (Figs. 2A – 2C, column 1, lines 6-23, column 3, lines 9-25, column 7, lines 44-47, column 18, lines 52-63).
Vadhar discloses wherein the multilayer film comprises an inner layer, an outer layer and a barrier layer, further comprising an intermediate layer located between the inner layer and outer layer, wherein the intermediate layer comprises an ethylene alpha olefin copolymer, wherein the barrier layer includes the layer comprising ethylene vinyl alcohol (column 3, line 30 through column 6, line 14, column 14, line 47 through column 15, line 57).
Kani discloses a flex crack resistance of less than 3 pinholes (zero pinholes, paragraph [0025]) in a bag-in-box film container, as well as tubular, comprising EVOH and ethylene alpha olefin copolymer layers (paragraphs [0022], [0169 – 0196]).
Kani discloses where the ethylene vinyl alcohol comprises a molar ethylene content of about 27 to about 48% (paragraph [0042]), wherein the layer comprising ethylene vinyl alcohol has a thickness of at least 4 microns, wherein the multilayer film 
Modified Vadhar does not disclose a flexible intermediate bulk container liner.
Witthuhn discloses a flexible intermediate bulk container liner comprising layers of EVOH and ethylene alpha olefin copolymer (LLDPE) (paragraphs [0001], paragraphs [0004] – [0013], [0024], [0032 – 0033], [0044]) for the purpose of providing oxygen barrier protection and flex crack resistance (paragraph [0004]).
It would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided a flexible intermediate bulk container liner in Vadhar in order to provide oxygen barrier protection and flex crack resistance as taught or suggested by Witthuhn.
Plunkett et al. discloses a flexible intermediate bulk container liner, or bag-in-box, comprising layers of EVOH (paragraphs [0001], [0005 – 0013], [0026], [0030], [0046]) for the purpose of preventing flex crack failure (paragraph [0013]).
It would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided a flexible intermediate bulk container liner in Vadhar in order to prevent flex crack failure as taught or suggested by Plunkett.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Plunkett et al. (US 9,016,555) discloses a flexible intermediate bulk container liner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494.  The examiner can normally be reached on Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        
MCM
September 30, 2021